Citation Nr: 0845041	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  06-28 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine, to include as secondary to 
service-connected bilateral arthritis of the knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1977 
to September 1981.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims entitlement to service connection for 
degenerative disc disease of the lumbar spine as secondary to 
his service-connected bilateral arthritis of the knees.  The 
Board observes that VA sent the veteran a letter in February 
2006 in reference to a workers' compensation case that had 
been accepted by the U.S. Department of Labor (DOL) regarding 
a June 21, 2005, back injury.  Furthermore, a September 2007 
VA treatment record indicates the veteran's workers' 
compensation claim was denied by DOL on April 9, 2007.  
However, the DOL decision and supporting documents are not 
part of the record.  In order to ensure that the appellant's 
claim is adjudicated on the basis of a complete evidentiary 
record, the DOL workers' compensation decision and related 
evidence should therefore be obtained.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); see also 38 C.F.R. § 
3.159(c)(2) (2008).  Finally, should additional records be 
obtained in accordance with this remand, the veteran should 
be provided a new VA examination to determine whether there 
is an etiological relationship between his lumbar spine 
disability and his service-connected bilateral knee 
disability.




Accordingly, the case is REMANDED for the following action:

1.	Any determination pertinent to the 
veteran's claim for workers' 
compensation benefits, as well as any 
medical records relied upon concerning 
that claim, should be requested and 
obtained from the U.S. Department of 
Labor.  A response, negative or 
positive, should be associated with the 
claims file.

Efforts to obtain the foregoing records 
must continue until it is determined 
that they do not exist or that further 
attempts to obtain them would be 
futile.  The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought and 
this should be documented for the 
record.  38 U.S.C.A. § 5103A(b); 38 
C.F.R. § 3.159(c)(2) (2008).

2.	If, and only if, additional records are 
associated with the claims file, 
schedule the veteran for a VA 
examination for the purpose of 
ascertaining the etiology of his 
degenerative disc disease of the lumbar 
spine.  The claims file, including a 
copy of this REMAND, must be made 
available to the examiner for review, 
and the examination report should 
reflect that such a review was 
accomplished.  Any necessary testing 
should be accomplished.  After 
reviewing the record and examining the 
veteran, the examiner should provide an 
opinion as to: 

a.	whether the veteran's lumbar spine 
disability is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as 
not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent), proximately due to his 
service-connected bilateral 
arthritis of the knees.

b.	whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as 
not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent), that the veteran's 
lumbar spine disability has been 
aggravated beyond its natural 
progression by his service-
connected bilateral arthritis of 
the knees.

A detailed rationale should be provided 
for all opinions.  Conversely, if the 
examiner concludes that an etiological 
opinion cannot be provided, he or she 
should clearly and specifically so 
specify in the examination report, with 
an explanation as to why this is so. 

3.	After completing the above, and any 
other development deemed necessary, 
readjudicate the veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




